Citation Nr: 0719948	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-18 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for headaches and memory loss due to head 
trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
January 1967, and from January 1968 to June 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Wichita, 
Kansas.  

The record reflects that the veteran initially submitted a 
claim for benefits in the mid-1990s.  He claimed that his 
memory loss and headaches were the result of his military 
service.  The RO denied his claim and he appealed to the 
Board for review.  The Board issued a decision in July 1996.  
In that decision, the Board found that the claim was not 
well-grounded and as such, it denied the veteran's claim.  
The veteran was notified of this action but he did not appeal 
the Board's decision nor did he request reconsideration of 
that action.  The veteran sought to reopen his claim in 
November 2004.  To support his claim, he submitted a 
statement written by a VA doctor that related the veteran's 
current memory loss and headaches to his military service.  
As a result of that submission, the RO reopened the veteran's 
claim.  Nevertheless, despite reopening the claim, the RO 
once again denied the veteran's claim and he has appealed 
once again to the Board for review.  

The Board notes that the RO has found that new and material 
evidence had been submitted; however, the Board has a legal 
duty to consider the requirement of whether new and material 
evidence has been submitted regardless of the RO's actions.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The issue of entitlement to service connection for headaches 
and memory loss due to a head trauma (the veteran's reopened 
claim) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained by the VA.

2.  Service connection for headaches and memory loss due to 
head trauma was denied by the Board in a decision issued in 
July 1996.  

3.  The evidence received subsequent to the July 1996 Board 
decision includes medical treatment records and written 
statements made by the veteran.  This evidence does raise a 
reasonable possibility of substantiating the veteran's claim 
of service connection for headaches and memory loss due to 
head trauma.  


CONCLUSIONS OF LAW

1.  The July 1996 Board decision denying entitlement to 
service connection for headaches and memory loss due to head 
trauma is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 
C.F.R. § 20.1100 (1996); currently 38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2006).  

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for headaches and 
memory loss due to head trauma has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) became effective in November 2000.  This liberalizing 
legislation is applicable to all claims for VA benefits, to 
include claims to reopen previously denied claims of service 
connection.  Besides eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159(c) (2006).  In August 2001, VA 
issued regulations to implement the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006)).  The amendments, 
which apply only to claims governed by Part 3 of the Code of 
Federal Regulations, were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which was made 
effective August 29, 2001.  Special provisions apply to 
claims to reopen finally adjudicated claims filed after 
November 9, 2000, and provide in some circumstances for VA to 
obtain additional service department evidence or medical 
records.

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2006)).  Because the veteran's request 
to reopen the previously denied claim of service connection 
for headaches and memory loss due to a head trauma was 
received in January 2004, these regulatory provisions apply.  
The Board observes, however, that the VCAA appears to have 
left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002).  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2006).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for headaches and memory 
loss due to head trauma, it is the Board's conclusion that 
the VCAA does not preclude the Board from adjudicating the 
appellant's claim.  This is so because the Board is taking 
action favorable to the appellant in reopening the veteran's 
service-connection claim, and the decision at this point 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

In June 1993, the veteran submitted a claim to the VA asking 
that service connection be granted for headaches and memory 
loss due to head trauma.  He asserted that while in service, 
he was a boxer for the US Air Force.  As a result of his 
boxing, he received blows to the head.  He averred that 
because of those blows to the head in service, he later 
developed headaches and memory loss.  The veteran' submitted 
VA medical records along with statements from himself and a 
member of his family.  Upon reviewing the evidence of record, 
the Board found that the veteran had not submitted a well-
grounded claim.  Specifically, the Board noted that the 
veteran had not proffered medical evidence that etiologically 
linked his diagnosed organic brain dysfunction to his 
military service or to an incident therein.  The veteran was 
notified of the decision but he did not appeal.  Hence, that 
decision became final.  

The veteran submitted a claim again with respect to headaches 
and memory loss due to head trauma after the VCAA had been 
enacted in 2000.  The RO reopened the veteran's claim and it 
reviewed all of the evidence of record.  Following that 
review, the RO denied the veteran's claim in a rating action 
issued in June 2004.  In denying the claim, the RO wrote:

        . . . However, the evidence 
continues to show this condition was not 
incurred in or aggravated by military 
service.  The statement from Dr. N. makes 
no mention of the professional boxing 
career following military service and 
fails to discuss any possibility of a 
relationship between the boxing after 
service as a professional and the claimed 
memory loss and headaches diagnosed as 
dementia pugilistica.  A reasonable basis 
for a grant of service connection for 
disability due to military has not been 
established.  

The veteran was notified of this decision and he has appealed 
to the Board.  

The record reflects that the veteran has submitted additional 
written statements along with medical records.  Of note is a 
letter from the veteran's primary care provider that implies 
that the veteran suffered from a head injury in service, he 
now suffers from a disability that produces headaches and 
memory loss, and that possibly the service head injury caused 
the current disability.  

As noted above, the claim has been the subject of an adverse 
prior final decision.  As a result, service connection for 
this disorder may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2006).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996). However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As reported above, a July 1996 Board decision denied the 
veteran's claim seeking entitlement to service connection for 
headaches and memory loss due to head trauma.  The basis for 
that denial was that the medical evidence did not suggest an 
etiological relationship with the veteran's disability and 
his military service.  The veteran was notified of that 
decision but he did not perfect his appeal to the Court; 
hence, they became final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1996); currently 38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2006).  

When the Board denied service connection, it based its 
decision on the veteran's service medical records, the 
veteran's application for benefits, and VA medical records.  
Since then, the veteran has submitted written statements and 
he has proffered a private medical record.  

This evidence is new.  It was not of record prior to July 
1996.  This evidence is material because it does substantiate 
a previously unestablished fact.  The evidence does suggest 
and insinuate that the veteran has some type of memory loss 
and headaches that is the result of "old" trauma - possibly 
trauma that occurred during the veteran's military service.  
Hence, it is the conclusion of the Board that this evidence 
is material because it does relate to a previously 
unestablished fact necessary to substantiate the claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for headaches and memory loss due to 
head trauma is reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c) (2006).  
Hence, the claim will be remanded for the purpose of 
obtaining a determination as to whether the veteran now 
suffers from headaches and memory loss that is medically 
related to his military service or is related to post-service 
incidents.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for headaches and 
memory loss due to head trauma.  To this extent, the appeal 
is granted.


REMAND

As a result of the Board's action, that of reopening the 
appellant's claim for entitlement to service connection for 
headaches and memory loss due to head trauma, the VA has a 
duty to develop the veteran's claim prior to the issuance of 
a decision on the merits of the claim.  A review of the 
claims folder shows that in August 1994, the veteran was 
examined by a VA neurologist.  She wrote the following:

	. . . I do feel that his significant 
memory impairment is in direct 
relationship to the time he spent in the 
boxing ring while in the military 
service.  

The veteran's primary care physician wrote an opinion in 
January 2004 that mirrors the statement provided in August 
1994.  The physician wrote that the veteran suffered a boxing 
injury while he was in the service and that he now suffers 
from dementia pugilistica.  

The VA has denied the veteran's request for benefits citing 
that the veteran boxed professionally for nearly nineteen 
years after the veteran was discharged in 1969.  The VA has 
opined that because the veteran boxed after service, such 
boxing was an intercurrent cause of the current memory loss 
and headaches.  As such, service connection could not be 
granted.  The current Board notes that neither the Board nor 
the RO previously attempted to obtain an independent medical 
opinion that discussed the assertions made by the VA and 
private physicians.  

It is the opinion of the Board that a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, along with the 
veteran's service and post-service boxing career, should be 
accomplished, so that the disability evaluation will be a 
fully informed one in regards to the appellant's claims.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Based upon the 
evidentiary record in the instant case, as discussed above, 
and in light of the applicable provisions of the VCAA, it is 
the Board's opinion that such an examination should be 
afforded the veteran before the Board's decision on the 
merits of his claim is issued.  See also 38 C.F.R. § 4.2 
(2006) (". . . if the [examination] report does not contain 
sufficient detail, it is incumbent on the rating board to 
return the report as inadequate for rating purposes"); 38 
C.F.R. § 4.10 (2006) (the examiner must give a "full 
description of the effects of disability upon the person's 
ordinary activity"); Schafrath v. Derwinski, 1 Vet. App. 
589, 594.  Because a physician has not commented specifically 
on the veteran's contentions and the assertions made by VA 
and private physicians, the claim is remanded for the purpose 
of obtaining additional medical information that would 
provide answers to the veteran's contentions.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for a VA neurological examination in 
order to determine whether the veteran 
now suffers from memory loss and 
headaches.  The examination must be 
accomplished by a neurologist who has not 
previously treated the veteran.  The 
complete claims folder and this remand 
are to be made available to the examiner 
before the examination, and the examiner 
must indicate that he or she has reviewed 
the claims folder.

The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from memory loss and headaches, 
and the etiology of the claimed disorder.  
The examiner is asked to state whether it 
is at least as likely as not that any 
such disorder is related to any in-
service disease or injury or to the 
boxing he participated in while the 
veteran was on active duty in the US Air 
Force.  The examiner should further 
comment on whether the veteran's memory 
loss and headaches have been caused by 
the veteran's post-service professional 
boxing career or from another cause after 
the veteran left the service.  The 
examiner should specifically comment on 
the statements made by the VA doctor in 
August 1994 and the private physician in 
January 2004.  If this matter cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
respective report.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes.

2.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2006); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


